ALLOWANCE
The after-final amendment filed 12/27/2021 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-5 and 8-12 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a headlight provided on a front side of a vehicle and configured to illuminate the front side of the vehicle, comprising: a first board provided with a first light source; a second board provided with a second light source; and a reflecting portion provided between the first board and the second board, wherein the reflecting portion includes: a first reflector configured to reflect light from the first light source and guide the light to the front side of the vehicle; and a second reflector configured to reflect light from the second light source and guide the light to the front side of the vehicle, the first board and the second board are arranged to face each other while sandwiching the first reflector and the second reflector, a space irradiated with the light from the first light source and a space irradiated with the light from the second light source define one continuous space, the first reflector is arranged in the space irradiated with the light from the first light source and reflects light that has leaked from the second light source to the space irradiated with the light from the first light source, and the second reflector is arranged in the space irradiated with the light from the second light source and reflects light that has leaked from the first light source to the space irradiated with the light from the second light source, -2-a third light source different from the first light source is provided on the first board, a fourth light source different from the second light source is provided on the second board, and the headlight further comprises: a third reflector configured to reflect light  as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yagi et al. (US 2008/0144328), Mascadri (US 2008/0055918) disclose a similar headlight with multiple reflector portions with corresponding light sources.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875